Citation Nr: 0505653
Decision Date: 03/01/05	Archive Date: 04/27/05

DOCKET NO. 03-27 596                        DATE MAR 01 2005

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for post traumatic stress disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1959, and from October 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the veteran's claim of entitlement to service connection for post traumatic stress disorder (PTSD). A videoconference hearing was held before the undersigned Veterans Law Judge in August 2004.

The Board finds that the evidence raises the issue of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a psychiatric disorder, other than PTSD. This issue is referred to the RO for appropriate action.

FINDINGS OF FACT

1. The evidence does not establish that veteran engaged in combat with the enemy.

2. A verified in-service stressor is not shown.

CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's active duty service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.

- 2 


No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(I) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16, 2003, the President signed H.R. 2297, the Veterans' Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ____, Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided with a copy of the rating decision noted above, a September 2003 Statement of the Case, and VCAA letter dated on May 2003. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed ofthe cumulative evidence already having been previously provided to VA or obtained by VA on his behalf.

- 3 


He was also informed of what evidence VA would obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the veteran in obtaining any relevant evidence available to substantiate his claim. All available records identified have been obtained and associated with the claims folder. The veteran received a hearing before the undersigned Veterans Law Judge. The appellant was provided notice of the division of responsibility in obtaining evidence pertinent to the case and ample opportunity to submit and/or identify such evidence. Therefore, under the circumstances, the Board finds that any error in the implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records reflect that the veteran was seen at the dispensary in January 1962 for heart palpitations. He reported extreme nervousness after he came from the States to Germany in October 1961. When seen at the dispensary in February 1962 it was noted that he was intoxicated. A February 1963 service medical record indicates that the veteran reported falling down stairs, and injuring his nose. He was noted to have alcohol on his breath at that time. Upon examination, the bridge of the veteran's nose was found to be deformed. The veteran was instructed to return in the morning to have his nose straightened. The veteran's separation examination dated November 1964 is negative for complaints of a psychiatric disorder. His psychiatric condition was clinically evaluated as normal. The service administrative records do not reflect that the veteran was in combat.

The veteran received a VA psychiatric examination in November 1978. At that time, the veteran reported that he had trouble with nerves since service. Upon examination, the veteran was noted to be somewhat tense. He described his sleep as poor, and indicated that he had sweats and shakes. He was noted to not presently

- 4


describe any clear feelings of depression. His thinking appeared organized. His affect appeared a little flat. He indicated that he occasionally woke up at night and saw things on the wall. He did not describe delusions or auditory hallucinations. He described his memory as all right. On gross testing, his recent and remote memory appeared intact. He appeared to have some insight into his problems. Judgment appeared fair and he was felt to be competent. The veteran at that time was diagnosed with a personality disorder with passive-dependent features. He was also noted to have intermittent symptoms of what appeared to be anxiety.

A February 1987 outpatient treatment report indicated that the veteran was close to a plant explosion. At that time, the veteran was noted to appear anxious.

The veteran seen for a VA new patient evaluation in September 2002. At that time it was noted that he lost his jobs a few months ago and could no longer afford his medication, and wanted to get medication assistance from the VA. His most recent problem was noted to be situational depression secondary to a recent layoff, for which he had been started on medication several weeks prior. He denied any suicidal thoughts or ideations. He did report a lot of vegetative symptoms mostly. He reported that he used to be a truck driver delivering furniture, and that he had been laid off for the past two months. He reported difficulty sleeping, hopelessness, and anhedonia. He was noted to have been previously diagnosed with depression secondary to his situation. The veteran was at that time diagnosed with situational depression, and was prescribed medication for sleeping.

In a statement from the veteran dated October 2002, he reported that he started to have trouble with high blood pressure, stress, nerves, and depression in service. The veteran reported that his problems increased after discharge.

A December 2002 VA treatment record indicated that the veteran reported continued problems with depression, and continued to have a lot of frequent awakening throughout the night, and a depressed mood. He noted that the holiday season was depressing for him. He reported still being out of work. The veteran was diagnosed with depression.

- 5 


A December 2002 statement from the veteran's wife indicated that they met in 1981, and were married in 1986. She reported that she knew before her marriage that the veteran was frequently depressed. She also reported that he preferred to be alone, and did not sleep well.

A statement from the veteran's brother received in December 2002 indicates that he felt that the veteran came out of the service a different person, nervous, stressed out, and depressed, drinking and missing work.

An April 2003 outpatient treatment report noted that the veteran has a long history of depression that had only been treated for the past eight months. The veteran was noted to still have a lot of difficulty sleeping, and a depressed mood.

In a statement dated May 2003, the veteran noted that he was on a pass when two soldiers assaulted him badly, beating him in the face and causing two black eyes, and a broken nose, and breaking his false teeth. The veteran indicated at that time that he did not go to the medical clinic but did report the incident to his company. He reported that he began drinking heavily after the incident, and became very nervous, and had problems sleeping.

The report of May 2003 outpatient treatment indicated that the veteran reported a long history of depression, anxiety, and anger management issues, which he reported began in the Army. He reported that he was attacked and severely beaten in the service, and had nightmares and rare flashbacks about this. The examiner indicated at that time that the veteran's symptoms were similar to those found in PTSD, and he indicated that, if the veteran's report of what occurred to him in service was accurate, that the veteran may have PTSD from that attack. The veteran at that time was diagnosed with an anxiety disorder, and it was proposed that PTSD be ruled out. A further record from May 2003 diagnosed the veteran with PTSD.

In a statement dated July 2003, the veteran indicated that he reported his assault to his company, and after a while started to feel guilty and drank heavily, which led to his court martial.

- 6 


An August 2003 outpatient treatment report again proposed that a diagnosis of PTSD for the veteran be ruled out.

A September 2003 outpatient treatment record indicates the veteran was diagnosed at that time with depression and anxiety.

A September 2003 psychiatric medication evaluation noted that the veteran had been diagnosed with major depression mad chronic mild PTSD.

An October 2003 outpatient treatment record indicated that the veteran reported that he thought about the assault that happened to him in service every day. He reported his sleep was better with the use of medication. The veteran was diagnosed at that time with anxiety disorder with features of social phobia.

A videoconference hearing was conducted in August 2004 before the undersigned Veterans Law Judge. At that time, the veteran indicated that he felt he suffered PTSD as a result of an incident that occurred in service, in which he was assaulted by two soldiers off base, causing him to lose a tooth, breaking his nose, and giving him two black eyes. He indicated that he did not file a report or get his nose treated from that attack. He reported that he was first treated for nerves as a result of this assault shortly after his seperation from service. He reported that he first noticed his problem with nerves when he started drinking heavily. He reported nightmares of the attack, and having trouble being around people. He recalled that the assault took place sometime in 1962. The veteran's brother testified that he recalled visiting his brother in service, and seeing that his brother's nose was broken, and recalled his brother saying that he was assaulted. He also recalled that his brother was drinking heavily in service and after service.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 7 


The chronicity provision of38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

Service connection for PTSD requires (i) medical evidence diagnosing PTSD, (ii) a link, established by medical evidence, between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

- 8 


The service administrative records show no evidence of combat and the veteran does not contend it otherwise.

The veteran has stated that his stressor is being assaulted by two other soldiers while off base in Germany. The assault resulted in several injuries, including a broken nose for which he did not seek treatment. His brother testified that he recalled visiting his brother in service, and seeing that his brother's nose was broken, and recalled his brother saying that he was assaulted.

However, the service medical records show that the veteran incurred an injury to nose in February 1963, as the result of falling down stairs. The Board also finds probative the fact that the veteran had a comprehensive VA psychiatric examination in November 1978, at which time the veteran did not report any inservice assault.

After reviewing the record, the Board finds that the veteran has not presented sufficient supporting evidence that an in-service stressor occurred. Therefore the stressor is not verified. As the existence of an in-service stressor is a crucial element of a claim of service connection for PTSD, the Board finds that the veteran's claim cannot be maintained.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49,55-57 (1990).

ORDER

Entitlement to service connection for post traumatic stress disorder is denied.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals


- 9 




